KELLY, Judge.
The State seeks certiorari review of the trial court’s order which finds section 812.155(4)(b), Florida Statutes (2001), to be unconstitutional on the ground that it creates a mandatory presumption that relieves the State of its burden of proving an essential element of the offense of failing to return leased property. We hold that the trial court departed from the essential requirements of the law in finding that section 812.155(4)(b) is a mandatory presumption, rather than a permissive inference. See State v. Rygwelski, 899 So.2d 498 (Fla. 2d DCA April 22, 2005) (holding that section 812.155(4)(b) creates a permissive inference, not a mandatory presumption, and, therefore, the defendant must make an as-applied challenge to its application under the facts of his case).
Accordingly, we grant the petition for certiorari, quash the order under review, and remand for further proceedings.
Petition for certiorari granted.
NORTHCUTT and WALLACE, JJ„ concur.